ON MOTION FOR CLARIFICATION
PER CURIAM.
We grant appellant’s motion for clarification, withdraw our prior opinion filed April 12, 2017, and substitute the following in its place.
We affirm the dismissal of the matter below but, pursuant to the parties’ agreement, we remand solely for the trial court to strike the phrase “plaintiff shall take nothing by his complaint against Victoria Martin who shall go hence without further day” and to issue an Order that states simply: “ORDERS and ADJUDGES that the said motion be and the same is herewith GRANTED and this cause is dismissed without prejudice.”
Affirmed, remanded with instructions.